EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Kurt Brillhart on 8/31/2022.

2. Claims 3-6, 11-12 and 35-36 have been amended as follows:



Claim 3. The cultured cell preparation of claim 2, wherein the iPSCs are iPSCs
derived patient fibroblasts.

Claim 4. The cultured cell preparation of claim 2, wherein the plurality of non-fully
differentiated stem cells and the endogenous NK cells are derived from the same individual.

Claim 5. The cultured cell preparation of claim 1, wherein the first plurality of NK
cells are isolated from a cluster of adipocytes.

Claim 6. The cultured cell preparation of claim 5, wherein the first plurality of NK
cells are isolated and purified from Stromal Vascular Fraction of ADSCs.

Claim 11. The method of claim 10, wherein the non-fully differentiated stem cells are selected
from the group consisting of lymphoid progenitor stem cells, human induced pluripotent stem
cells (iPSCs), stem cells derived from adipocyte-containing tissue (ADSCs), embryonic stem
cells, and hematopoietic stem cells.

Claim 12. The method of claim 11, wherein the iPSCs are iPSCs derived from patient specific
fibroblasts.



Claim 35. The method of claim 10, wherein said non-fully differentiated stem
cells are induced pluripotent stem cells.

Claim 36. The cultured cell preparation of claim 1, further comprising a cancer cell.




3. Withdrawn claims 18-33 are canceled. 




 REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 10 have been amended to recite a barrier interposed between the plurality of non-fully differentiated stem cells and the first plurality or population of NK cells. This limitation is not taught in any of the references cited in the prior art rejections. In addition, it is the Examiner’s opinion that it would not have been prima facie obvious to place a barrier between the non-fully differentiated stem cells and the first plurality of NK cells. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 5:30 a.m-3:00 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632